IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                          No. 98-11516
                                        Summary Calendar


UNITED STATES OF AMERICA,

                                                                                   Plaintiff-Appellee,

                                               versus

DAVID GARCIA-ANTUNEZ,

                                                                               Defendant-Appellant.

                          ________________________________________

                            Appeal from the United States District Court
                                 for the Northern District of Texas
                                 USDC No. 3:98-CR-268-G-ALL
                          ________________________________________

                                        November 26, 1999

Before HIGGINBOTHAM, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       David Garcia-Antunez (Garcia) pleaded guilty to illegal reentry of a deported alien in violation

of 8 U.S.C. § 1326(a) & (b)(2). On appeal, he challenges the district court’s denial of a motion to

dismiss the indictment.

       Garcia argues that the previous deportation proceeding, which served as an element of the

illegal reentry charge, violated Garcia’s constitutional right to due process. See United States v.

Mendoza-Lopez, 481 U.S. 828, 837-39 (1986). This court has held that expedited deportation

proceedings, such as the one used in Garcia’s case, do not violate a defendant’s due process rights.

See United States v. Benitez-Villafuerte, ___F.3d___, 1999 WL 642212, at *5-6 (5th Cir. 1999).

Moreover, Garcia has failed to show actual prejudice in his challenge of the underlying deportation


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
proceeding. See id. at *6. Accordingly, the judgement of the district court is AFFIRMED.